EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of TOMI Environmental Solutions, Inc. (the “Company”) on Form10-Q for the quarter ended March 31, 2016, as filed with the Securities and Exchange Commission on May , 2016 (the “Report”), I, Nick Jennings, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 16, 2016 /s/Nick Jennings Nick Jennings Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
